UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2191



WALTER ELKINS,

                                                          Petitioner,

          versus


EASTERN ASSOCIATED COAL CORPORATION; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-197-BLA)


Submitted:   July 30, 2003                 Decided:   August 18, 2003


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger D. Forman, FORMAN & HUBER, L.C., Charleston, West Virginia,
for Petitioner. Mark E. Solomons, Laura Metcoff Klaus, GREENBERG
TRAURIG, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Elkins seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.   See Elkins

v. E. Assoc. Coal Corp., No. BRB 02-197-BLA (B.R.B. Aug. 22, 2002).

We deny as unnecessary the motion of Eastern Associated Coal Corp.

to order correction of the joint appendix.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2